Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00792-CV

                     BEXAR COUNTY DISTRICT ATTORNEY'S OFFICE,
                                     Appellant

                                                 v.

                                       Frank HERNANDEZ,
                                             Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-14755
                             Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 8, 2015

APPEAL DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief in this accelerated appeal was originally due on January 30, 2015.

Appellant has been granted one extension of time, until February 19, 2015. On March 4, 2015,

appellant’s attorney, Mr. Troy Meinke, advised this court that appellant would file a motion to

dismiss the appeal by March 5, 2015. Subsequent calls from the Clerk of this court to counsel

were not returned. Accordingly, on March 19, 2015, this court ordered Mr. Meinke to file

appellant’s brief no later than March 30, 2015. Our order cautioned Mr. Meinke that if appellant’s
                                                                                   04-14-00792-CV


brief was not filed by this date, this appeal would be dismissed for want of prosecution. TEX. R.

APP. P. 38.8(a).

       On March 24, 2015, Mr. Meinke filed a Motion to Dismiss this appeal. However, it appears

Mr. Meinke has not served appellee’s counsel with a copy of the motion or otherwise complied

with the applicable Texas Rules of Appellate Procedure. Telephone calls from the Clerk of this

court to Mr. Meinke regarding the proper filing of pleadings in compliance with the rules have not

been returned.

       Accordingly, we DISMISS this appeal for want of prosecution.


                                                 PER CURIAM




                                               -2-